¶40
Owens, J.
(dissenting) — The majority holds that a juvenile court must exhaust the remedies under the criminal contempt statute, RCW 7.21.040, before exercising its inherent contempt power. Under the criminal contempt statute, the State must file a criminal information to initiate the contempt proceeding. Under the civil contempt statute, RCW 7.21.030, the court may detain juveniles governed by the dependency statutes for up to seven days for civil contempt of court. RCW 7.21.030(2)(e). The majority’s holding requires the State to initiate criminal contempt proceedings if the court determines that the statutory civil remedy is inadequate and a detention of more than seven days is needed to coerce the contemnor to comply with the court’s orders. This result conflicts with long-standing jurisprudence confirming a court’s authority to impose a coercive detention for indirect contempt within a civil proceeding and contravenes the legislature’s intent to reduce the number of criminal charges against juveniles. I would hold that a juvenile court may exercise its inherent authority to order a coercive detention after finding the civil contempt statute inadequate without first exhausting the criminal statutory remedy. Thus, I respectfully dissent.
¶41 The majority’s holding diminishes the court’s inherent contempt power to enforce its orders and ignores long-standing precedent allowing a judge to impose coercive detention in a civil proceeding. The power of courts to punish contempt “is a necessary and integral part of the independence of the judiciary, and is absolutely essential to the performance of the duties imposed on them by law.” Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 450, 31 S. Ct. 492, 55 L. Ed. 797 (1911); see also Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 831, 114 S. Ct. 2552, 129 L. Ed. 2d 642 (1994) (holding that courts have *658independent power to impose submission to their orders (quoting Anderson v. Dunn, 19 U.S. (6 Wheat.) 204, 5 L. Ed. 242 (1821))); Shillitani v. United States, 384 U.S. 364, 370, 86 S. Ct. 1531, 16 L. Ed. 2d 622 (1966) (“There can be no question that courts have inherent power to enforce compliance with their lawful orders through civil contempt.”). The United States Supreme Court has consistently held that a court can impose a conditional fixed term of detention in a civil proceeding to coerce a contemnor into complying with the court’s orders. Bagwell, 512 U.S. at 828; accord Shillitani, 384 U.S. at 368 (upholding a two-year civil contempt sanction); Gompers, 221 U.S. at 442 (holding that imprisonment for civil contempt is intended to coerce the defendant “to do what he had refused to do”). Requiring a court to first turn to the criminal contempt statute before exercising its inherent power abdicates the court’s inherent power to impose detention in civil contempt proceedings because the court will have to rely on the executive branch to enforce its orders, which it may refuse to do.
¶42 The majority’s holding also disregards the legislature’s intent to keep juveniles out of the criminal justice system. Under the majority’s holding, a court wishing to impose eight days of confinement must seek a criminal charge. The legislature has consistently and repeatedly enacted statutes aimed at decriminalizing juvenile proceedings. State v. Schaaf, 109 Wn.2d 1, 15, 743 P.2d 240 (1987) (“For more than 70 years, this state has been trying to avoid accusing and convicting juveniles of crimes.”). Contrary to the majority’s assertions, majority at 650, the legislature has made clear that courts should impose detention without the filing of criminal charges: “[i]t is the intent of the legislature to avoid the bringing of criminal charges against youth who need the guidance of the court rather than its punishment.” Laws of 1998, ch. 296, § 35 (emphasis added).
¶43 The noninclusion of the juvenile chapters in the criminal contempt statute further demonstrates the legislature’s intent to decriminalize juvenile offenders. The majority concludes that courts should more readily impose *659criminal sanctions in dependency cases reasoning that, unlike at-risk-youth cases, dependency cases “contemplate greater court involvement.” Majority at 649. The legislature makes no similar distinction. Failure to comply with an order entered under either the at-risk-youth statutes or the dependency statutes is civil contempt of court as defined in RCW 7.21.030(2)(e). See RCW 13.32A.250(2); RCW 13.34-.165(1). The legislature amended RCW 7.21.030 in 1998 to provide a civil contempt remedy of commitment to juvenile detention for seven days in both at-risk-youth and dependency cases. See RCW 7.21.030(2)(e). The legislature did not likewise amend the criminal contempt statute to include youth governed by the at-risk-youth and dependency statutes. See RCW 7.21.040.
¶44 Any concerns that a court using this inherent power will hold juveniles in detention indefinitely is unfounded. A judge may not exercise inherent contempt power without limit. The exercise of inherent contempt power must comport with due process to protect against any arbitrary exercise of official power. Bagwell, 512 U.S. at 830-34. In a civil contempt proceeding, the court must also afford the contemnor the opportunity for release from a fixed term of detention by satisfying a purge condition. See id. at 828 (holding that a detention is coercive and civil where the contemnor is able to purge the contempt and thus “ ‘carries the keys of his prison in his own pocket’ ” (internal quotation marks omitted) (quoting Gompers, 221 U.S. at 442)); Shillitani, 384 U.S. at 370-71 (“The conditional nature of the imprisonment . . . justifies holding civil contempt proceedings.”); In re Pers. Restraint of King, 110 Wn.2d 793, 805, 756 P.2d 1303 (1988) (“The incarcerated contemnor must be afforded the opportunity to purge himself of the contempt.”). In the instant case, the judge erred to the extent he did not include a purge option for Y.H. In the case of Y.H., the judge ordered 30 days of detention without an option to purge. Clerk’s Papers (CP) (23252-2-III) at 73-74. In the case of M.H.-O., the judge ordered 60 days of detention but scheduled a hearing 20 days later to review *660M.H.-O.’s participation and progress in services. If M.H.-O. progressed to the court’s satisfaction, she would earn her release from detention — a purge option. CP (23211-5-III) at 80-81.
¶45 I would hold that a judge has the inherent power to impose detention in a civil contempt proceeding and need not expose youth to criminal proceedings before exercising this power. This holding is most consistent with the inherent authority of courts to enforce their orders and the intent of the legislature to reduce the number of criminal charges brought in juvenile proceedings. Holding otherwise will tie the hands of trial courts by eliminating their authority to effectively enforce their orders. Accordingly, I respectfully dissent.
Chambers and Fairhurst, JJ., concur with Owens, J.